DETAILED ACTION
Claims 1-7 are pending. Claim 1 is amended. Claim 7 is new. 

Information Disclosure Statement
The references listed in the Information Disclosure Statements filed on 03/14/2022 and 06/22/2022 have been considered by the examiner (see attached PTO-1449 forms).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over UCHIDA [US Patent Application Publication Number 2014/0021923 A1 (as submitted in IDS 12/18/2019)]  in view of MURAO [US Patent Application Publication 2009/0085520 A1].
Regarding claim 1, Uchida teaches a power supply device comprising: 
a plurality of battery modules (battery packs), each battery module having a secondary battery (single cells 10); and 
a controller configured to connect the battery modules in series with one another according to a gate driving signal (bypass circuit, switches 11, 12 - 0067), and to change an SOC control target value that is a target value for states-of-charge of the battery modules according to a number of the battery modules that are available to be connected in series (number of bypass Nbp – 0099-0101).
	While Uchida teaches the above limitations, Uchida does not specifically disclose the plurality is a given number of battery modules.
	However, MURAO teaches a plurality of battery modules wherein the plurality is a given number of battery modules (specifies a cell from among the plurality of cells – 0068) and teaches changing an SOC control target value that is a target value for states-of-charge of the battery modules according to a given number of the battery modules that are available to be connected in series (control circuit coverts the optimization target amount of charge calculated for the cell with the cell number into the SOC - 0071).
 	It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the teachings of Uchida to include the number of cells when optimizing the target SOC as taught by MURAO in order to set the SOC so that both the discharge characteristic and charge characteristic are favorable and well balanced (MURAO - 0057).

Regarding claim 2, Uchida teaches the controller is configured to set the SOC control target value higher as the number of the battery modules that are available to be connected in series becomes smaller (0099-0104).

Regarding claim 3, Uchida teaches a disconnecting device (AND gate) that forcibly isolates the battery module from a series connection regardless of the gate driving signal, wherein the controller is configured to exclude, from the battery modules that are available to be connected in series, the battery module that has been forcibly isolated from the series connection by the disconnecting device (isolates the battery pack – 0106-0109).

Regarding claim 6, Uchida teaches the gate driving signal is transmitted to the battery modules, from an upstream side toward a downstream side, while being delayed in a gate driving signal processing circuit included in each of the battery modules (figure 3, 4, 5 – 0062, 0064, 0066).

Allowable Subject Matter
Claims 4, 5 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner' s statement of reasons for allowance:
Claim 4 is objected to because the closest prior art, UCHIDA [US Patent Application Publication Number 2014/0021923 A1], fails to anticipate or render obvious the controller is configured to determine whether or not the battery module is in a failed state by using state information showing a state of the battery module; and the disconnecting device forcibly isolates, from the series connection, the battery module that has been determined to be in the failed state, in combination with all other limitations in the claim(s) as defined by applicant.

Claim 7 is objected to because the closest prior art, UCHIDA [US Patent Application Publication Number 2014/0021923 A1], fails to anticipate or render obvious wherein the controller is configured to change the SOC control target value such that a total value of voltages of the battery modules that are available to be connected in series becomes equal to or higher than a target output voltage value of the power supply device, in combination with all other limitations in the claim(s) as defined by applicant.

Response to Arguments
Applicant's arguments with respect to claim 1 have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICKY GO whose telephone number is (571)270-3340.  The examiner can normally be reached on Monday through Friday from 9:00 a.m. to 5:30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on (571) 272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICKY GO/Primary Examiner, Art Unit 2862